BY THE COURT.
We think that the writ of certiorari is a common law writ, and that the District Courts of this territory possess a common law jurisdiction and a supervisory control over all the inferior jurisdictions within the Territory; that, in the absence of any statute giving such authority, the District Courts, upon proper applications,, can direct writs of certiorari to be awarded, to bring before such courts causes pending before J ustices of the Peace; and that the District Court erred in dismissing the writ, and not examining the record of the magistrate’s proceedings.
It is not absolutely necessary that the Supreme Court should examine the record of the magistrate’s proceedings, and give an opinion upon any of the matters set forth in the petition as errors of the magistrate, or say what judgment the District Court should give — whether it should proceed to render such judgment as the magistrate should have rendered, or only affirm the proceedings if found to be regular, and quash them if found to be irregular. It will be the province of the District Court to determine these matters. There are, however, in the case, two points, the immediate decision of which would, it is alleged, settle two important questions of practice. The questions are,
First — Whether, under the statute, a Justice of the Peace has a right to set aside a verdict of a jury and grant a new trial?
Secondly — Whether, previously to taking an appeal from the judgment of Justices, it is necessary that there should be, in all cases, an application to set the judgment aside and a refusal to grant the application?
The statute allowing appeals is not very plain, and the doubts, if any exist, have .arisen from a want of care in wording the statute. We are of the opinion that a Justice of the Peace has no authority to set aside the verdict of a jury, and that those parts of sections 2 and 3, article 9, of the act prescribing the duties, powrers, and regulating the proceedings of Justices of the Peace, approved January 21, 1839, which refer to applications to set aside judgments, apply merely to judgments by default, and not to judgments rendered upon the verdict of a jury. If the statute should be construed as authorizing magistrates to award new trials after the finding of a jury, it would lead to endless confusion and litigation : for, if a- magistrate can, under this statute, allow one new trial, he can allow an infinite number, and by so doing might deprive the party desiring to appeal for years from that privilege. The third section explains the second. It expressly authorizes an appeal, upon condition that the party aggrieved shall, within a limited time, enter into recognizance, &c. This section does not require an application to be made to set the judgment aside, except in cases where it has been rendered by default.
The judgment of the District Court, in dismissing the writ of certiorari, is reversed, and this cause is remanded to that court for trial, that such proceedings may be had as justice may require.